Citation Nr: 1751835	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  11-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to the Veteran's service-connected panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and had Air National Guard active duty under 32 U.S.C.A. § 505 (West 2014) from September 2002 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN. 

The Veteran testified at a Board hearing in April 2013. A transcript of that hearing is associated with the claims file.

This matter was most recently before the Board in April 2017 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that the Veteran suffers from central sleep apnea which is clinically different than obstructive sleep apnea. The Veteran and representative further contend that the Veteran's central sleep apnea was caused by a head injury the Veteran received during service.

The previous VA opinions address service connection for obstructive sleep apnea; specifically providing a negative opinion because of the pathophysiology of obstructive sleep apnea. In contrast, the Veteran and his representative contend that central sleep apnea is caused by interruptions of the brain signals to breath, and is usually caused by head injuries. Therefore, a new examination is warranted to determine the nature and etiology of the Veteran's sleep apnea. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea.  Copies of all pertinent records must be made available to the examiner for review.  All indicated testing should be conducted.  Based on the examination and review of the record, the examiner should answer the following: 

(a) Identify the specific type of sleep apnea diagnosed; central sleep apnea or obstructive sleep apnea?

(b) If central sleep apnea is diagnosed, is it at least as likely as not (probability of at least 50 percent) that the central sleep apnea is related to the Veteran's active service? 

The examiner should specifically consider the following:  (i) the Veteran's in-service head trauma in February 1988 and subsequent complaints of tiredness; (ii) the peer review research article found on the National Institute of Health's (NIH) National Center for Biotechnology Information's (NCBI) website titled Traumatic Brain Injury and Sleep Disorders; Viola-Saltzman, M., & Watson, N. F. (2012). (https://www.ncbi .nlm.nih.gov/pmc/articles/PMC3482689/#)

(c) If the sleep apnea is not related to service, is it at least as likely as not that the diagnosed sleep apnea is aggravated by the service-connected panic disorder? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the requested actions, and any additional notification or development deemed warranted, the RO should readjudicate the issues on appeal, furnish to the Veteran and his representative an SSOC, and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




